 
 
transocean logo [form10_k2010.jpg]
 
HUMAN RESOURCES ONLY
SECTION:
2
HRS-HRM-PP-01
SUBSECTION:
1.1
 
CAREER DEVELOPMENT
EMPLOYMENT
Executive Severance Benefit
 

 
 
 
 
1  
POLICY



The Company will provide executives that are terminated for the convenience of
the Company with the severance benefits as defined herein. Whether a termination
is for the convenience of the Company will be determined by the Executive
Compensation Committee in its sole discretion.


2  
PURPOSE



The purpose of this policy is to define the executive severance policy of the
Company.


3  
SCOPE



This policy shall apply to all executives as defined hereinafter. An executive
for purposes of this policy is defined as an employee that holds a job title of
vice president or higher, including without limitation a vice president, senior
vice president, executive vice president, chief operating officer, president and
executive chairman. No benefit shall be payable under this policy to employees
who enter into separate written severance agreements with the Company after the
effective date of this policy and who are entitled to receive severance payments
thereunder as a result of their termination of employment. As a condition
precedent to eligibility each employee will be required to execute a binding
release satisfactory to the Company pursuant to which such employee releases the
Company from any liability in connection with employment by the Company. Without
limiting the generality of the foregoing, a corporate officer position held by
an individual in any subsidiary of Transocean Inc. shall not be considered in
the determination of whether such individual is an executive for purposes
hereof.


4  
PROCEDURE



Executives who are terminated for reasons defined under this policy shall be
provided the following payments, benefits and other services as hereinafter
defined.


4.1           Base Salary


The Company will pay base salary up to the date of termination.


4.2           Bonus


The Company will pay the executive a prorata share of the bonus opportunity, to
the extent not otherwise payable, up to the date of termination at the then
projected year end rate of payout, in an amount, if any, as determined by the
Committee in its sole discretion.


4.3           Severance


The executive will be eligible to receive a lump sum cash severance payment
equal to one year base salary calculated using the annual salary rate in effect
at the time of termination.


 
 
 
Hardcopies are printed from an electronic system and are not controlled
ISSUE NO:
01
REVISION NO:
01
PAGE
OF
REVISION DATE:
February 1, 2005
1
2

 
 

--------------------------------------------------------------------------------

 
 
 
transocean logo [form10_k2010.jpg]
 
HUMAN RESOURCES ONLY
SECTION:
2
HRS-HRM-PP-01
SUBSECTION:
1.1
 
CAREER DEVELOPMENT
EMPLOYMENT
Executive Severance Benefit
 

 
 
 
 
4.4           Long Term Incentives


Terminations made under the provisions of this policy shall for purposes of any
long term incentive awards held by the executive be deemed "For the Convenience
of the Company", as defined within the individual LTIP award letters.


4.5           Outplacement


The executive will be eligible to receive outplacement services the duration and
costs for which shall be determined by the then prevailing Human Resources’
practice concerning use of outplacement services, and in no event should exceed
a cost to the Company of  5% of the base annual salary of the executive.


4.6           Other Benefits


Any other termination benefits will be managed consistent with current severance
practices for non-executive employees.


5  
RESPONSIBILITY



Except as otherwise stated herein, this policy will be administered by the Vice
President of Human Resources. This policy is subject to review, change or
cancellation at any time at the sole discretion of the Executive Compensation
Committee of Transocean Inc.


6  
EFFECTIVE DATE



The effective date of this policy is February 09, 2005

 
 
 
Hardcopies are printed from an electronic system and are not controlled
ISSUE NO:
01
REVISION NO:
01
PAGE
OF
REVISION DATE:
February 1, 2005
2
2

 